Per Curiam.

This is an action in mandamus originating in this court. Relator seeks to compel the respondent Board of Elections of Geauga County to place his name on the ballot as a candidate for judge of the Chardon Municipal Court.
The only difference in the facts in this case and the case of State, ex rel. Williams, v. Board of Elections of Trumbull County, 175 Ohio St., 253, is that the County Court in the Williams case will continue in existence, whereas in the instant case the County Court of which relator is a judge was abolished when the Chardon Municipal Court was created. This is not determinative of relator’s right.
The question is whether relator has met the qualifications for Municipal Court judge imposed by Section 1901.06, Revised Code, which, it is admitted, he has not.
It is the opinion of the court that the case of State, ex rel. Williams, v. Board of Elections, supra, is dispositive of relator’s rights.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O’Neill, Grieeith, Herbert and Gibson, JJ., concur,